Citation Nr: 0525944	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right hip fracture status post right hip 
compression and screw placement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 1998 and June 2002 rating decisions by the 
RO.  The April 1998 rating decision denied the veteran's 
claim of service connection for PTSD.  The June 2002 rating 
decision denied the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for residuals of a right hip fracture 
status post right hip compression and screw placement.  

The veteran and his wife testified at a personal hearing 
before a Hearing Officer at the RO in March 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection for PTSD is 
warranted.  The veteran also asserts that compensation is 
warranted under 38 U.S.C.A. § 1151 for residuals of a right 
hip fracture status post right hip compression and screw 
placement

In March 2003, the veteran and his wife appeared for a 
personal hearing before a Hearing Officer at the RO.  
Subsequent to that hearing, the case was transferred to the 
Board without affording the veteran a hearing before a 
Veteran's Law Judge, as had been requested by the veteran in 
his January 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals.  In August 2005, he confirmed his request for a 
travel board hearing.  Accordingly, the veteran should be 
scheduled for a travel board hearing.  See 38 C.F.R. 
§ 20.700(e) (2004).  

In light of the appellant's request, the case is REMANDED to 
the AMC for the following action:

The veteran should be appropriately 
scheduled for a personal hearing before a 
member of the Board at the RO and 
notified of that hearing.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

